ORDER

PER CURIAM.
Emile Henry (“defendant”) appeals the judgment on his conviction of two counts of robbery in the first degree. Defendant claims that the trial court erred in allowing certain closing argument by the prosecutor, and in allowing evidence of defendant’s uncharged misconduct.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).